Judgment and order reversed on the law and verdict reinstated, with costs. Memorandum,: The proof established without question that to the knowledge of the defendant the dog was in and out of the store and in the narrow aisles thereof on many occasions and the jury was justified in finding that that was a source of danger tb customers which the defendant might reasonably anticipate. On the question of negligence and contributory negligence the cases cited by the respondent do not apply. All concur. (The judgment dismisses the complaint in a negligence action. The order grants defendant’s motion to set aside the verdict *866of the jury in favor of plaintiff and directs a verdict in favor of defendant.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.